Exhibit 10.4
5 OCTOBER 2009
AMENDMENT AGREEMENT
To a
SUBORDINATED PLEDGE AGREEMENT DATED 12 OCTOBER 2005
Between
PREGIS CORPORATION
AS THE PLEDGOR
and
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.
AS THE SECURITY AGENT
(WILDGEN LOGO) [c53880c5388001.gif]

 



--------------------------------------------------------------------------------



 



THIS AMENDMENT AGREEMENT (the “Subordinated Pledge Amendment Agreement”) is made
on the date stated on the front-page hereof to a subordinated pledge agreement
dated 12 October 2005 (the “Base Subordinated Pledge Agreement”)
BETWEEN:

1)   PREGIS CORPORATION, a corporation incorporated in the State of Delaware,
with registered office at Trust Center, 1209 Orange Street, 19801 Wilmington,
Delaware, United States of America, registered under the U.S federal tax id
number 20-3103585, hereinafter referred to as the “Pledgor”;

AND

2)   THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., with registered office at
2 North LaSalle Street, Suite 1020, Chicago, Illinois 60602, United States of
America, as successor trustee to The Bank of New York, hereinafter referred to
as the “Security Agent”;

IN THE PRESENCE OF

3)   Pregis (Luxembourg) Holding S.à r.l., a société à responsabilité limitée
incorporated under Luxembourg law, with registered office at 20, rue de la
Poste, L-2346 Luxembourg (Grand Duchy of Luxembourg), having a share capital of
EUR 822,500 and registered with the Luxembourg trade and companies register
under number B 110 438, hereinafter referred to as the “Company”.

The Pledgor, the Security Agent, and the Company hereafter referred to as the
“Parties” and individually the “Party”.
Unless otherwise defined in this Subordinated Pledge Amendment Agreement, words
and expressions defined in the Subordinated Pledge Agreement shall bear the same
meanings when used in this Subordinated Pledge Amendment Agreement.
WHEREAS

A.   The Parties concluded on 12 October 2005 the Subordinated Pledge Agreement,
pursuant to an indenture (the “Base Indenture”) relating to the issuance by the
Pledgor of senior secured floating rate notes (the “Original Notes”) for an
amount of EUR 100,000,000 to the Holders (as defined in the Base Indenture);

 



--------------------------------------------------------------------------------



 



B.   The Pledgor intends to issue additional senior secured floating rate notes,
to be issued under the Base Indenture as supplemented by a supplemental
indenture on 5 October 2009 (the “Supplemental Indenture”), in an aggregate
principal amount of approximately EUR 125,000,000 (the “Additional Floating Rate
Notes”), which Additional Floating Rate Notes shall be secured on the same terms
and conditions set forth in the security agreement and the other note documents
as the Original Notes;

C.   The Parties agreed to amend the subordinated pledge agreement concluded on
12 October 2005 (the “Base Subordinated Pledge Agreement”) to include as
security for the Secured Liabilities, among others, the Additional Floating Rate
Notes and any other possible notes issuing that may occur from time to time in
the future.

D.   The Parties agreed to secure payment and discharge of the Secured
Liabilities as defined in the Base Subordinated Pledge Agreement, as amended by
the Subordinated Pledge Amendment Agreement.

E.   In consideration of the above, the Parties are, on the terms and conditions
stated below, willing to amend the Base Subordinated Pledge Agreement and to
enter into and execute this Subordinated Pledge Amendment Agreement on the
following terms:

1. AMENDMENTS TO THE BASE SUBORDINATED PLEDGE AGREEMENT

  1.1   The Parties have declared their willingness to amend the definition of
“Note Documents” of Article 1.2 of the Base Subordinated Pledge Agreement in a
manner set out hereinafter:         “Note Documents” means the Indenture, the
Notes, the Additional Notes, any additional notes to be issued from time to time
in the future pursuant to the Indenture and any other related document or
instrument executed and delivered pursuant thereto evidencing or governing any
Obligations thereunder.

  1.2   The Parties have declared their willingness to add a new definition
under Article 1.2 of the Base Subordinated Pledge Agreement in a manner set out
hereinafter:         “Additional Notes” means the additional senior secured
floating rate notes issued by the Pledgor under the Indenture on about 5
October 2009 in an aggregate principal amount of approximately the equivalent of
EUR 125,000,000.

  1.3   The Parties have declared their willingness to amend the definition of
“Indenture” of Article 1.2 of the Base Subordinated Pledge Agreement in a manner
set out hereinafter:         “Indenture” means the indenture in the agreed
terms, entered into on 12 October 2005, as amended by the Supplemental
Indenture, and as amended, supplemented or otherwise modified from time to time,
between the following parties or their respective successors: Pregis Corporation
as Issuer, the Guarantors named therein, the Bank of New York as Trustee and
Collateral Agent and RSM Robson Rhodes LLP as Irish Paying Agent.

  1.4   The Parties have declared their willingness to add the definition of
“Supplemental Indentures” to Article 1.2 of the Base Subordinated Pledge
Agreement in a manner set out hereinafter:

 



--------------------------------------------------------------------------------



 



      “Supplemental Indentures” means any indenture modifying the Indenture
entered between the parties to the Indenture from time to time and for the first
time on 5 October 2009.

  1.5   The Parties have declared their willingness to amend the definition of
“Promissory Notes” of Article 1.2 of the Base Subordinated Pledge Agreement in a
manner set out hereinafter:         “Promissory Notes” means the promissory
notes, in the agreed terms, entered into by Pregis (Luxembourg) Holding S.à r.l.
as Maker and in favour of Pregis Corporation as Payee.

  1.6   The Parties have declared their willingness to amend the “Implementation
of the dispossession” of Article 3.4 of the Base Subordinated Pledge Agreement
in a manner set out hereinafter:

3.4 Implementation of the dispossession
The Parties grant all powers to any lawyer of Wildgen attorneys-at-law, to
(i) record the pledge of the shares issued by the Company as provided for in
this Pledge Agreement in the Company’s shareholders register, (ii) record the
pledge of the CPECs as provided for in this Pledge Agreement in the CPECs
register and (iii) endorse the pledge of the rights of the Pledgor under the
Promissory Notes as provided for in this Pledge Agreement.

2.   GENERAL PROVISIONS

  2.1.   The Parties adhere to the terms and conditions stated in the Base
Subordinated Pledge Agreement.     2.2.   The terms and conditions stated in the
Base Subordinated Pledge Agreement are and shall continue to be in full force
and effect and are hereby in all respects ratified and confirmed by the Parties
in this Subordinated Pledge Amendment Agreement.     2.3.   The execution,
delivery and effectiveness of this Subordinated Pledge Amendment Agreement shall
not operate as a waiver of any right, power or remedy of any Party under the
Base Subordinated Pledge Agreement.     2.4.   This Subordinated Pledge
Amendment Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Amendment by facsimile or other electronic communication
shall be effective as delivery of a manually executed counterpart of this
Amendment.     2.5.   If any term or provision of this Subordinated Pledge
Amendment Agreement or any application thereof shall be invalid or
unenforceable, the remainder of this Subordinated Pledge Amendment Agreement and
any other application of such term or provision shall not be affected thereby.  
  2.6.   This Subordinated Pledge Amendment Agreement (and any dispute,
controversy, proceedings or claims of whatever nature arising out of or in any
way relating to this Subordinated Pledge Amendment Agreement) shall be
exclusively governed by and construed in all respects in accordance with
Luxembourg law.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties hereto have executed this Subordinated Pledge
Amendment Agreement by their respective officers thereunto duly authorized, as
of the date and year first written above.

          PREGIS CORPORATION
      By:   /s/ D. Keith LaVanway       Title:   Vice President, Chief Financial
Officer, Treasurer and Secretary      

          THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.
      By:   /s/ R. Tarnas       Title:   Vice President      

By signing hereunder for acceptance, the Company acknowledges and accepts the
existence of this Subordinated Pledge Amendment Agreement and the security
interest created thereunder over the Shares, the Receivables and the CPEC for
the purposes of Article 114 (3) of the Luxembourg Code of Commerce, take notice
of the terms thereof, and undertake to duly register forthwith this Pledge in
the Registers.

          Pregis (Luxembourg) Holding S.à r.l.
    By:   /s/ D. Heemskirk F. Gaspar     Title:   Director Director    

 